1

2                              UNITED STATES DISTRICT COURT

3                                    DISTRICT OF NEVADA

4
     NATIONSTAR MORTGAGE, LLC                         CASE NO.: 2:16-cv-00876-RFB-NJK
5
                        Plaintiff,
6                                                     ORDER GRANTING DEFENDANT
     vs.                                              SUNRISE RIDGE MASTER
7                                                     HOMEOWNERS ASSOCIATION’S
     SUNRISE RIDGE A/K/A SUNRISE RIDGE                MOTION FOR SUMMARY JUDGMENT
8    MASTER HOMEOWNERS ASSOCIATION;
     ORION INVESTMENTS, LLC; PHILIPPE G.
9    LAURENT AND PERRINE A. ALURENT AS
     TRUSTEES OF THE PHILIPPE G.
10   LAURENT AND PERRINE A. LAURENT
     LIVING REVOCABLE TRUST; PHILIPPE
11   LAURENT, INDIVIDUALLY; NEW START
     ASSET RECOVERY LLC; NEVADA
12   ASSOCIATION SERVICES, INC.

13                       Defendants.

14

15           Defendant SUNRISE RIDGE MASTER HOMEOWNERS ASSOCIATION’S
16   (“Sunrise Ridge”) Motion for Summary Judgment (ECF No. 66) having come for hearing
17   on December 16, 2019 at 10:30 a.m., William S. Habdas, Esq., appearing on behalf of
18   Plaintiff NATIONSTAR MORTGAGE, LLC (“Nationstar”), and Jonathan K. Wong, Esq.
19   appearing on behalf of Defendant Sunrise Ridge, the Court, having considered the
20   written submissions of the parties and the oral argument of counsel at the hearing, and
21   for good cause appearing thereto, the Court finds the following:
22           IT IS ORDERED that Sunrise Ridge’s Motion for Summary Judgment (ECF No.
23   66) is GRANTED.
24           IT IS FURTHER ORDERED that Nationstar’s deed of trust on real property
25   located at 3789 Dusky Flycatcher Street in Las Vegas, Nevada 89122 (the “Property”)
26   was extinguished on the date of the HOA foreclosure sale conducted on October 19,
27   2012.
28


                                           Page 1 of 2
1          IT IS FURTHER ORDERED that, as the extinguishment of Nationstar’s deed of

2    trust is dispositive of this matter, Nationstar’s remaining causes of action are hereby

3    dismissed.

4          IT IS FURTHER ORDERED that the notice of lis pendens in this case (ECF No.

5    3) is expunged.

6                      7th day of January, 2020.
           DATED this ____

7

8
                                             ___________________________________
9                                            RICHARD F. BOULWARE, II
                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          Page 2 of 2
